Title: From George Washington to Major General William Phillips, 29 February 1780
From: Washington, George
To: Phillips, William


          
            Sir,
            Head Qrs [Morristown] Feby 29. 1780
          
          I yesterday received your letter of the 21st accompanied by one from His Excellency Lt General Knyphaussen proposing a meeting of Commissioners the 6th of next Month at Amboy. Particular reasons have induced me to defer the meeting till the 9th, when three Gentlemen on our part will be authorised to enter upon the business at the place appointed—You have been rightly informed that it is perfectly agreeable to me you should be upon the Commission. I hope it may fully answer the interesting purpose intended.
          With pleasure I consent to your bringing with you such gentlemen and others of your suite as you think proper and to your making the little excursions you propose for the benefit of exercise.
          Major Gardner has already had permission to remain till the result of the negotiation. I have the honor to be With great personal respect sir Your most obedt & hum. ser.
        